                  Case 3:19-cv-00201 Document 1 Filed 07/23/19 Page 1 of 9



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

JULIO MENDOZA,                                      §
                                                    §
     Plaintiff,                                     §
                                                    §           Civil Action No. 3:19-cv-201
v.                                                  §
                                                    §
OCWEN LOAN SERVICING, LLC, PHH                      §
MORTGAGE CORPORATION,                               §
PACIFIC SOUTHWEST BANK, AND                         §
BEVERLY MITRISIN AS SUBSTITUTE                      §
TRUSTEE IN FORECLOSURE,                             §
                                                    §
     Defendants.                                    §

                                       NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. § 1446(a), Defendants Ocwen Loan Servicing, LLC (“Ocwen”)

and PHH Mortgage Corporation (“PHH” and together with Ocwen, “Defendants”) file this notice

of the removal of this action from the 448th Judicial District Court of El Paso County, Texas (the

“Notice”). Defendants submit this Notice in support of its removal. Removal is based on

diversity jurisdiction. Defendants respectfully show as follows:

                                          INTRODUCTION

        1.          On July 1, 2019, Plaintiff Julio Mendoza (“Plaintiff”) filed his Original Petition

and Request for Temporary Restraining Order (the “Petition”) bearing Cause No.

2019DCV2465 in the 448th Judicial District Court of El Paso County, Texas, styled Julio

Mendoza v. Ocwen Loan Servicing, LLC, PHH Mortgage Corporation, Pacific Southwest Bank,

and Beverly Mitrisin as Substitute Trustee in Foreclosure (the “State Court Action”). A true and

correct copy of the Docket Sheet from the State Court Action is attached hereto as Exhibit A. In

accordance with 28 U.S.C. Section 1446(a), copies of all process, pleadings, and orders served in

the State Court Action, are attached hereto within the contents of Exhibit B.

NOTICE OF REMOVAL                                                                            Page 1 of 9
MWZM: 14-001806-670-8
             Case 3:19-cv-00201 Document 1 Filed 07/23/19 Page 2 of 9



       2.       The allegations in the Petition relate to a deed of trust and foreclosure

proceedings on the real property and improvements located at 11676 McAuliffe Drive, El Paso,

TX 79936, more particularly described as:

               LOT THIRTY-FOUR (34), BLOCK SIX (6), EAST GATE
               SUBDIVISION UNIT ONE (1), AN ADDITION TO THE CITY
               OF EL PASO, EL PASO COUNTY, TEXAS, ACCORDING TO
               THE PLAT THEREOF ON FILE IN BOOK 61, PAGES 59 AND
               59A, PLAT RECORDS, EL PASO, TEXAS.

(the “Property”). Plaintiff brings forth the following claims against Defendants: (1) Violations of

the Texas Debt Collection Act; (2) Violations of the Texas Deceptive Trade Practices Act; (3)

Request for Injunctive Relief; (4) Request for Temporary Restraining Order; and (5) Request for

Declaratory Relief. (See Petition at ⁋⁋18-26). For these alleged wrongs, Plaintiff seeks actual

damages, exemplary damages, attorneys’ fees, a declaratory judgment and a temporary

restraining order enjoining Defendants from proceeding with foreclosure. (Id. at prayer).

       3.       This Notice of Removal is timely because thirty (30) days have not expired since

Defendants appeared herein, making removal proper in accordance with 28 U.S.C. Section

1446(b).

       4.       This action is removable to federal court pursuant to 28 U.S.C. Section 1441

because it could have been filed originally in this Court pursuant to diversity jurisdiction

conferred by 28 U.S.C. Sections 1332.

                  BASIS FOR REMOVAL – DIVERSITY JURISDICTION

       5.      Removal of the State Court Action to this Court is proper pursuant to 28 U.S.C.

Sections 1332, 1441(a) and (b) because the parties are diverse and the amount in controversy is

well in excess of $75,000.00 exclusive of interest, costs, and attorneys’ fees.

       A.      There is complete diversity.

       6.      Plaintiff is an individual and citizen of the state of Texas (See Petition at ¶2).

NOTICE OF REMOVAL                                                                            Page 2 of 9
MWZM: 14-001806-670-8
              Case 3:19-cv-00201 Document 1 Filed 07/23/19 Page 3 of 9



       7.      Defendant Ocwen Loan Servicing, LLC is a limited liability company, whose

citizenship is determined by its members. See Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077,

1080 (5th Cir. 2008). The sole member of Ocwen Loan Servicing, LLC is Ocwen Mortgage

Servicing, Inc., which is incorporated and has its principal place of business in the U.S. Virgin

Islands. Ocwen Loan Servicing, LLC is therefore a citizen of the U.S. Virgin Islands for

purposes of diversity jurisdiction.

        8.      For diversity jurisdiction purposes, a corporation is a citizen of the state in which

 it was incorporated and the state in which it has its principal place of business. 28 U.S.C. §

 1332(c). PHH Mortgage Corporation is a New Jersey corporation with a principal place of

 business in New Jersey.

       9.      Because Plaintiff and Defendants do not share a state citizenship, there is

diversity of citizenship.

       B.      Pacific Southwest Bank has not been served.

       10.     The Fifth Circuit has construed Section 1446(b) to require that all defendants that

have been served join in or consent to the removal within thirty days of service of the first

defendant. Gillis v. Louisiana, 294 F.3d 755, 759 (5th Cir. 2002); Doe v. Kerwood, 969 F.2d 165,

169 (5th Cir. 1992). “Only defendants who have been served and properly joined at the time of

removal need to consent to removal.” Tisdale v. Kaufman & Broad Mortg. Co., No. A-17-CA-

810-SS, 2017 U.S. Dist. LEXIS 164423, at *7 (W.D. Tex. Oct. 3, 2017) (citing Getty Oil Corp.

v. Ins. Co. of N. Am., 841 F.2d 1254, 1261 n.9 (5th Cir. 1988)). Here, Defendant Pacific

Southwest Bank has not been served and therefore its consent to removal is not required.

       C.      Defendant Beverly Mitrisin is a nominal party.

        11.     Texas law recognizes that a trustee named solely in his or her capacity as trustee

under a deed of trust or security instrument is a nominal party in a suit to prevent a foreclosure

NOTICE OF REMOVAL                                                                           Page 3 of 9
MWZM: 14-001806-670-8
             Case 3:19-cv-00201 Document 1 Filed 07/23/19 Page 4 of 9



because a trustee is the definition of a "depositary or stakeholder." Padalecki v. Bank of Am.

N.A., No. 5:14-cv-00970-XR, 2014 U.S. Dist. LEXIS 169124, at *12-13 (W.D. Tex. Dec. 5,

2014) (citing Louisiana v. Union Oil Co. of Calif., 458 F.3d 364, 366-67 (5th Cir. 2006)). Here,

Defendant Beverly Mitrisin is a nominal party due to her role as a trustee under a deed of trust.

(See Petition at ⁋5). Accordingly, Defendant Beverly Mitrisin’s consent to the removal of this

action is not necessary because she is a nominal party. See Doe v. Kerwood, 969 F.2d 165, 167

(5th Cir. 1992).

       D.      The amount in controversy exceeds $75,000.00.

       12.     When declaratory or injunctive relief is sought, the amount in controversy is

measured by the value of the object of the litigation, and the value of that right is measured by

the losses that will follow. Webb v. Investacorp, Inc. 89 F.3d 252, 256 (5th Cir. 1996). Stated

differently, “the amount in controversy, in an action for declaratory and injunctive relief, is the

value of the right to be protected or the extent of the injury to be prevented.” Leininger v.

Leininger, 705 F.2d 727, 729 (5th Cir. 1983); see also Lamarr v. Chase Home Finance, LLC,

2008 WL 4057301 (N.D. Miss. 2008) (finding amount in controversy requirement was satisfied

where plaintiff sought to set aside foreclosure sale and home appraised for $83,000.00, plus

unspecified amount of monetary damages); Bank of America National Trust and Sav. Assoc. v.

Reeves, 1995 WL 96617, *1 (E.D. La. 1995) (court held that the amount in controversy was met

in action seeking to enjoin foreclosure on property because the suit “puts at issue the entire value

of the property on which they attempt to enjoin defendants from foreclosing.”).

       13.         “Reasonable bases for valuing properties include ‘purchase price, market value,

or outstanding principal and interest.’” McPherson v. Bank of Am., N.A., No. H-16-3498, 2016

U.S. Dist. LEXIS 180115, at *6 (S.D. Tex. Dec. 30, 2016) (citations omitted).



NOTICE OF REMOVAL                                                                          Page 4 of 9
MWZM: 14-001806-670-8
              Case 3:19-cv-00201 Document 1 Filed 07/23/19 Page 5 of 9



       14.      Plaintiff seeks injunctive relief prohibiting Defendants from foreclosing on the

Property. (See Petition at Prayer). Therefore, through the request for injunctive relief, he has put

an amount in controversy equal to the value of the Property. The El Paso County Central

Appraisal District most recent valuation of the Property shows a total assessed value of the

Property at $111,966.00. (See Exhibits C, C-1). For this reason alone, the amount in controversy

exceeds $75,000.00.

                                              VENUE

       15.      Venue for removal is proper in this district and division, the United States

District Court for the Western District of Texas, El Paso Division, under 28 U.S.C. Section

1441(a) because this district and division embrace the 448th Judicial District Court of El Paso

County, Texas, the forum in which the removed action was pending.

                                              NOTICE

       16.      Pursuant to 28 U.S.C. Section 1446(d), a copy of this Notice is being filed with

the Clerk of Court for the 448th Judicial District Court of El Paso County, Texas.

       17.      The contents of Exhibit B constitute the entire file of Cause No. 2019DCV2465

in the 448th Judicial District Court of El Paso County, Texas.

                                          CONCLUSION

       For the reasons described above, Defendants respectfully requests that this Court take

jurisdiction over this matter and proceed as if it had been originally filed herein.




NOTICE OF REMOVAL                                                                          Page 5 of 9
MWZM: 14-001806-670-8
             Case 3:19-cv-00201 Document 1 Filed 07/23/19 Page 6 of 9



                                              Respectfully submitted,

                                        By:     /s/ Mark D. Cronenwett
                                              MARK D. CRONENWETT
                                              Texas Bar No. 00787303
                                              mcronenwett@mwzmlaw.com

                                        MACKIE WOLF ZIENTZ & MANN, P. C.
                                        14160 North Dallas Parkway, Suite 900
                                        Dallas, TX 75254
                                        Telephone: (214) 635-2650
                                        Facsimile: (214) 635-2686

                                        ATTORNEYS FOR DEFENDANTS




NOTICE OF REMOVAL                                                        Page 6 of 9
MWZM: 14-001806-670-8
                 Case 3:19-cv-00201 Document 1 Filed 07/23/19 Page 7 of 9



                                List of all Counsel of Record

For Plaintiff:

Omar Maynez
Texas Bar No. 24043807
Maynez Law, P.C.
1533 N. Lee Trevino Drive, Suite 203
El Paso, Texas 79936
Tel: (915) 599-9100
Fax: (915) 613-4284
Email: mail@maynezlaw.com

For Defendant:

Mark D. Cronenwett
Texas Bar No. 00787303
Mackie Wolf Zientz & Mann, P. C.
14160 North Dallas Parkway, Suite 900
Dallas, TX 75254
(214) 635-2650 Telephone
(214) 635-2686 Facsimile
mcronenwett@mwzmlaw.com




NOTICE OF REMOVAL                                                           Page 7 of 9
MWZM: 14-001806-670-8
             Case 3:19-cv-00201 Document 1 Filed 07/23/19 Page 8 of 9



                           INDEX OF DOCUMENTS ATTACHED

Exhibit A      Docket Sheet for Cause No. 2019DCV2465 in the 448th Judicial District Court of
               El Paso County, Texas;

Exhibit B      Pleadings in Cause No. 2019DCV2465 in the 448th Judicial District Court of El
               Paso County, Texas;

       B-1     Original Petition, July 1, 2019;

       B-2     Temporary Restraining Order, July 2, 2019;

Exhibit C      Declaration of Mark D. Cronenwett; and

       C-1     Data Sheet from the El Paso County, Texas Appraisal District web-site on July
               12, 2019.




NOTICE OF REMOVAL                                                                   Page 8 of 9
MWZM: 14-001806-670-8
             Case 3:19-cv-00201 Document 1 Filed 07/23/19 Page 9 of 9



                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on
July 23, 2019 as stated below on the following:

       Via ECF and regular mail:
       Omar Maynez
       mail@maynezlaw.com
       Maynez Law, P.C.
       1533 N. Lee Trevino Drive, Suite 203
       El Paso, Texas 79936
       Counsel for Plaintiff




                                                 /s/ Mark D. Cronenwett
                                                 MARK D. CRONENWETT




NOTICE OF REMOVAL                                                                   Page 9 of 9
MWZM: 14-001806-670-8
